AU 245B(Rev. 02/]8) .ludgment in a Criininal Case
Sheet l

UNiTED STATES DisrRiCT CoU

Soutliern District of MiSSiSSippi

 

 

 

 

 

 

UNITED STATES OF AMERICA ) 1
v § JUDGMENT IN A CRIMINAL CASE
KEV{N MOORE § CaSe Number: l:lScr43LG-RHW-001

) UsM Ntimber; 20342-043
)
) Robert K. Pisaricli
) Defendant’s Attomey

THE DEFENDANT:

M pleaded guilty/10 goum(g) Count l ofthe single count Bill of Information

l:l pleaded nolo contendere to count(s)

which was accepted lJy the court.
i:l Was found guilty on count(S)
after a plea of not guilty_

l:l

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Ol`fense Ended Count

15 U.S.C. § 'l Conspiracy to COmmif Anti-Trust Vio|ations 04/'19/2017 1
Tlie defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to

tlie Sentenciiig Reform Act of 1984.

[] Tlie defendant has been found not guilty on eount(s)

|:| Count(s) l:| is l:l are dismissed on the motion of the United States.

 

_ _ lt is ordered that the defendant_niust notify the Un_ited States attorney for this di_stn`ct Within 30 da s of_any change of name, residence,
or mailing address until all fines, restinition,_costs, and special assessments imposed |;_)y this judgment are fu ly paid. If ordered to pay restitiition,
the defendant must notify the court and Uiiited States attorney of material changes in economic circumstances

January 17, 2019 h

Date of [rnposition ofjud

  

 

Signat'ure ofludg€ y U '

The Honorable Louis Guiro|a Jr., U_S. District Judge
Name and Title ofjudge

/ ¢;;//91)/9
'/ // f

 

Date

AO 24513([{€\'. O?_/lS} .ludgnient in a Criminul Case

Sheet 2 Imprisonnierit

 

Judgrnerit_l’€lgc .......__2._ of 7

DEFENDANT: KEviN MooRE
CASE NUMBER: i;iscr43Lo-sntv_ooi

IMPRISONMENT

The defendant is hereby committed to the custody Ofthe Federal Bureau Of Pi‘isons to be imprisoned for a tOfal term Ofl

four (4) months as to the singte count Bill of Information.

§ The court makes the following recommendations to the Bureau of Prisoiis:

The Couit recommends that the defendant be housed in a minimum security facility which is closest to his home for purposes of visitation

l:l 'l`he defendant is remanded to the custody of the United States Marslial.

|j The defendant shall surrender to the United States Marshal for this district

I:i at __hl:l a.m. l:l p.ni. on

 

|:| as notified by the United States l\/Iarshal.

ij The defendant shall surrender for service ol`sentence at the institution designated by the Biireau of Prisons:

[:] before

 

|Zl as notified by the United States Marshal, hut no later than 60 days from the date ot`sentencing.

[:| as notified by the Probation or Pretrial Services Oft`ice.

 

 

 

l:i
R_ETURN
l have executed this judgment as follows:
Defendant delivered on to
a , With a certified copy ofthis judgment.
UNlTED STATES MARSHAL
By s _a

 

DEPUTY UNl']`ED STATES MARSHAL-

AO 2JSB(Re\-'. 02/]8) Judginent in a (`rimi'nal Ciise
Sheet 3 Supeiyised Release

.Fudgmentil’agc 3 __ _____ of _F_
DEFENDANT: KEV|N MOORE

CASE NUMBER: iziscr¢sLG-Rt~tw_ooi
SUP_ERVISED RELEASE

Upoii release from imprisonment, you will be on supervised release for a term of:

three (3) years as to the single Count Bi|| of |nformation.

MANDATO RY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

_w i~.>»_»

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within .15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

m The above drug testing condition is suspended based on the coui‘t's determination that you
pose a low risk of future substance abuse. wreck trapp.'r'mbtej
4. |:] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
I`€Sl'.llllll()ll. (c'heck rfn'p_r)l'icabfe)
J. ij You must cooperate in the collection of DNA as directed by the probation off:cer. attack tfappi’rcab.'e)
l:l You must comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.S.C. § 20901. et seq.) as

directed by the probation officer. the Bureau of Prisons, or any state sex offender registration agency in the location where you
i‘eside_. work. are a student, or were convicted of a qualifying offense wreck i‘fapph'mbla)

7_ |:l You must participate in an approved program for domestic violence (t-he¢-k g'appta-abte)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page

At) 245B(Rev. 02/18) .liidgnicnt in a Criminal Case

Sheet 3A j Supervised Rclease

 

 

Judgnient_-Page 4 of 7

DEFENDANT: Kr;viN inoan
CASE NUMBERf izisCi-tsto-RHw-ooi

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised releasc, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and conditioii.

l.

_v-.e~

You must report to the probation office iii the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonnient, unless the probation officer instructs you to report to a different probation office or within a different time
frame

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (siich as the people you live with), you must notify the probation officer at least 10 days before the change If notifying
the probation officer in advance is riot possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time eniployment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

lf you are arrested or questioned by a law enforcement ofticer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, animunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as niinchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the pemiission of the court.

If the probation officer determines that you pose a risk to another person ( including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instructionl The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvi`ew o_/`Pro.btiu'ori and Siipeia-'i`sed
Release Cr)ridi`tions, available at: Www.uscourts.gov.

Def`endant's Signature Date

 

A() 2453(`Re\-'. 02/18) Judgmeni in a Criininal C.ase
Sheet 3D m Supervised Release
Judgment------ Page __ __ _5________ of 7

DEFENDANT: itsvii\i inooRE
CASE NUMBER¢ i;iser43Lo-Rii\v-00i

SPECIAL CONDITIONS OF SUPERVISION
l. The defendant shall provide the probation office with access to any requested financial information

. Tbe defendant Shall not incur new credit charges or open additional lines of credit without the approval ofthc probation office. and
unless the defendant is iii compliance with the installment payment schedule

¥~.)

' J

). The defendant shall pay restitution in an amount to be determined by the Coiirt, to any of the identifiable victims that will be listed
on the revised judgment order. Payment ofthe restitution sliali be determined by the C.ourt at the time restitution is calculated
lnterest on the restitution is waived

Ai) 245B(Rev. ill/l 8) Judgment iri a Criininal Case
Sheet§ -- -Criniiiial Monetai~y Penalties
ludgment ~~¢ Page _6___ _ of 7
DEFENDAN'I`; KEVIN MOORE
CASE NUMBER: l:lSCr¢lSLG-RHW-OOI

CRIl\/IINAL MONETARY PENALTIES

The defendant iriiist pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessmcnttc F inc Restitution
TOTALS $ 100.00 $ S 30.000.00 $
[] The determination ofrestitution is deferred until __ An Amena'ed Jiia'gment iii n Cri`niinn! Ccise (AO.?<¢§C) will be entered

after such determination
l:l The defendant must make restitution (`inciuding community restitution} to the following payees in the amount listed below.

lfthe defendant makes a partial payments each payee shall receive an approximatei)i_progortioned payment, u_riless specified othciwise i_ri
the priority order or percentage payment column elow. However_, pursuant to 18 S. ¢. § 3664(1), all nonfederal victims must be paid
before the United States is paid.

Name of Pavee Total Loss** Restitution Ordered Prioritv or Percentage
TOTALS 5 __Q;QFZ._,, 5 _0-00

ij Restitution amount ordered pursuant to plea agreement 5

|:| The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date ofthe judgment pursuant to 18 U.S.C. § 3612(0. All ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

g Tlie court determined that the defendant does not have the ability to pay interest and it is ordered that:
ij the interest requirement is waived for the g fine l:l restitution

|j the interest requirement for the |:l fine El restitution is modified as follows:

* lustice for Victims ofTraf`fickin Act of 2015` Pub. L. No. l 14-22. _ _
** Findings for the total amount o losses are required under Chapters .109A. 1 10, 1 10A. and 113A ofTit!e 18 for offenses committed on or
after September 13, 199~4, but before April 23, 1996.

AO 24SB(Rev. 02/18) Judgmcnt in a Criminal CaSe
Sheet 6 _ Sc hedule of Payinents

iudgmem_i'age 7 of _._..7
DEFENDANT; i<i:viiv ivioouii

CASE NUMBERf i:isci43Lo-Riiw_001

SCHEDULE OF PAYMENTS

I'Iaving assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m Luiiip sum payment of $ _3_0_=] 00-00 due immediately, balance due

l:| not later than or

i“_“| in accordance with [| C, |:l D, |j VE, or ij Fbelow; or

B El Paynient to begin immediately (may be combined with l:l C, W D‘ or El F below)', or

C l:l Paym€nt irl equal (e.g., weekly. monthly, quar[ert'y) installments Of $ over a period of
(e.g., months oryears), to commence (e.g.. 30 or 60 days) after the date of this judgment; or
D g Payment in equal monthly (e.g., weekl_i), mont/ii'y, quariei'ly) installments of $ 300-90 over a period of

36 months (e.g., months oryears)` to commence _§Odays_ (e.g.. 30 or 60 days) after release from imprisonment to a
term of supervisioii; or

E [:| Payment during the term of Supet'vised release will commence within (e.g., 30 or 60 da_v.s') after release from

imprisonment Tlie court will set the payment plan based on an assessment of the defendant’s ability to pay at that tinie; or
F [] Special instructions regarding the payment of criminal monetary penalties:

The payment ofthe fine shall begin while the defendant is incarcerated In the event that the fine is not paid in full at the termination of
supervised release_ the defendant is ordered to enter into a written agreement with the Piiiaricial Litigatioii Unit ofthe U.S. Attomey's Office
for payment oi`the remaining balaiice. /-\dditionally__ the value ofany future discovered assets may be applied to offset the balance of
criminal monetary penalties The defendant may be included in the Treasury ()f`f`set Program allowing qualified federal benefits to bc
applied_to offset the balance of criminal monetary penalties

Unless _the court has expressly ordered otherwise, if this judgment imposes imprisonment, peg/ment of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ inmate
Financial Responsibiiity Prograrri, are made to the clerk of the couit.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:| Joint and Several

Defeiidant and Co-Defendant Names and Case Numbers (i'ncluding defendant numbei-), Total Aniount, Joiiit and Several Amoiiiit.
and corresponding payec, if appropriatel

|:| The defendant shall pay the cost of prosecution
l:l The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’S interest in the following property to the United Statcs'.

_Payrnents shall be applied ir_i the followin order: (1) assessnient, (2) restitution principali (3_) restitution interest2 (4) fine principal, (5) fine
iiiterest. (6) conununity restitution (7) J A assessiiient. (8) penalties_ and (9) costs` including cost of prosecution and court costs.

